Citation Nr: 1813049	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-34 608	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability and, if so, whether service connection is warranted.

2. Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability and, if so, whether service connection is warranted. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2015 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Fort Harrison, Montana which reopened the previously denied claims for right and left knee disabilities but denied the underlying service connection claims

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A November 1968 rating decision denied the Veteran's claim for entitlement to service connection for right and left knee disabilities; and the Veteran did not appeal that decision in a timely manner nor was any new and material evidence submitted within the appeal period.

2.  Evidence added to the record since the final November 1968 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for right and left knee disabilities.

3.  The Veteran does not currently have a bilateral knee disability that is etiologically related to a disease, injury, or other event in active service.



CONCLUSIONS OF LAW

1.  The November 1968 rating decision that denied entitlement to service connection for right and left knee disabilities is final.  38 U.S.C. § 4005(c) (1964), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1968).

2.  New and material evidence has been received to reopen the claims for entitlement to service connection for right and left disabilities.  38 U.S.C 
§ 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).

3.  The criteria for service connection for right and left disabilities have not been met.  38 U.S.C. §§ 1110, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159(b) (2017).  The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will now review the merits of the Veteran's claims.

New and Material Evidence

The Veteran seeks to reopen service connection for a bilateral knee disability.  

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

In November 1968, the RO denied the Veteran's claim for service connection, finding that a knee disability clearly preexisted service and there was no indication of increase during service.  The Veteran did not appeal that rating decision and it became final.  Evidence at the time of the November 1968 decision included the Veteran's STRs (service treatment records) showing a pre-existing knee disability, complaints of knee problems in service, and arthritis noted at service discharge.  

In a December 2014 rating decision, the RO declined to reopen the claim for service connection for a right and left knee disability because no new and material evidence had been submitted.  In January 2015, the Veteran sought to reopen his claims.  In the March 2015 rating decision, the RO reopened the Veteran's claims and denied the underlying service connection claims.  The Board notes that while the Veteran did not appeal the December 2014 rating decision and he sought to reopen his claims one month later in January 2015, the December 2014 rating decision is not final.  As further discussed below, the Veteran submitted new evidence within one year of the December 2014 rating decision.  See 38 C.F.R. § 3.156(b).

Although the RO reopened the claims in the March 2015 rating decision currently on appeal, RO decisions are not binding on the Board.  Consequently, the Board must decide whether new and material evidence has been received to reopen the Veteran's claim.  Jackson v. Principe, 265 F.3d 1366 (Fed. Cir. 2001) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the In November 1968 rating decision is the last final disallowance regarding the claims, the Board must review all of the evidence submitted since that time to determine whether the Veteran's claims should be reopened and readjudicated on a de novo basis.  The credibility of the new evidence is presumed for the purpose of determining whether the new evidence is material.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

New evidence since the 1968 decision includes the Veteran's  complaints of joint pain since/due to service.  See VA Medical Center (VAMC) treatment records.  Additionally, the evidence includes the Veteran's statement that his knee worsened during service.  The medical evidence includes a diagnosis of arthritis by the Veteran's clinician.  
The Board finds that there is sufficient evidence to reopen the claim for service connection for a bilateral knee disability.  For the purposes of determining whether new and material evidence has been submitted, the Board finds that the low threshold to reopen claims has been met.  The Veteran is competent and credible with regard to the onset and continuity of his bilateral knee disability.  Therefore, the Board finds that new and material evidence is of record since the prior final denial of this claim in November 1968.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  To this extent, the claim for a bilateral knee disability is hereby reopened.

Service Connection

The Veteran contends that service connection is warranted for a bilateral knee disability, which he contends was aggravated during active military service.

Service connection may be established for a disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within one year from the date of separation from service. 


When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The presence of a right or left knee disability is not shown proximate to, or during, the period on appeal.  A current disability is generally shown by evidence after the claim is submitted or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement a current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim); Romanowski v. Shinseki, 26 Vet. App. 289, 294 (2013). 

The Veteran asserts that he suffers from a bilateral knee disability which arose during or was aggravated by an incident of his military service.  STRs showed that the Veteran was treated in April 1966 for right knee pain.  The Veteran's STRs indicates no swelling of the knee, two X-rays were conducted in service, and both indicate negative findings for a knee disability. The examination at service discharge shows a finding of arthritis in the knees.  

Post-service medical records are negative for any diagnosis of a knee disability, to include arthritis.  Notably, a February 2016 VA radiological report for the knees was normal.  In March 2016, the Veteran gave a history of rheumatoid arthritis and symptoms of bilateral knee swelling in the 1960s.  The treatment records are replete with diagnoses of knee pain.  

The Veteran was afforded a VA examination in June 2016.  The examiner noted that the Veteran did not have a current diagnosis of a knee disability according to X-rays.  Examination of the knees was normal.  

In reviewing the record, the examiner noted that STRs showed the Veteran's subjective reports of knee arthritis.  She acknowledged that there was documentation supporting a profile for the Veteran's subjective knee condition, however, the records showed the use of words such as "claims bad knees," "was told . . .  rheumatism (R knee)," "but due to pts symptoms," and arthritis with set off with quotation marks.  She noted that in March 1967, the Veteran was on profile for 
apparent knee effusion, but there was no swelling, and he was able to his job in the supply area.  The X-ray was negative and he was returned to duty, which the examiner took as support for the lack of objective evidence for this claim. 

The examiner also pointed out that post-service, the record was silent for years after service for any knee complaints; thus lack of support for aggravation as knee complaints were not noted until 2015.  There were two x-rays of the knees documented in STRs that were normal without evidence of osteoarthritis and multiple records in documenting normal knee examinations.  She noted that the most recent available X-rays of the knees done in February 2016 were normal as was his knee examination.  A June 2016 examination report showed knee pain but no evaluation was done or further treatment recommended.  The Veteran contends that "it was clearly noted on my discharge physical per item #37 that I was diagnosed with arthritis in both knees."  Although the medical examination report dated in May 1968 stated arthritis of both knees was diagnosed in October 1966, she found that there was no objective data to support this diagnosis.  The examiner concluded that this diagnosis should be considered speculative.  She added that review of the October 1966  medical evaluation  was significant for "mild" crepitus (nonspecific finding), a normal x-ray, and a presumed "arthritis" diagnosis; the insignificance of these findings were verified by another medical examiner who evaluated the Veteran in March 1967 and recorded a "P-3 profile for apparent knee effusion...No swelling at present.  Able to do job in supply area.  PE neg, x-ray: neg. Disp: return to duty."  The examiner noted that at the current evaluation, the Veteran reported   morning stiffness and pain in both knees with occasional effusion.  His bilateral knee exam was normal.  Noting the Veteran's weight of 216 pounds on a 67.5 inch frame with a BMI of 33.3, the examiner noted that medical literature notes aging and obesity as the top reasons for knee pain.  After reviewing the available records and peer reviewed medical literature regarding the progression of knee arthritis/knee pain while including the most common reasons for knee pain, the examiner stated that it was clear that the Veteran's records while in service
lacked objective evidence to support a bilateral knee disability that began in
service.  It is also notable that there was silence in the records regarding knee symptoms until the Veteran was of advanced age, overweight, and had a work history post-service of physically demanding work.  Based on all the above reasons, the examiner opined that the Veteran was less likely as not to have a diagnosis of a left or right knee disability that began during, was caused by, or was permanently aggravated beyond any natural progression by the knee pain/problems during service.

The June 2016 VA medical opinion was based on the examiner's review of the complete record, including an examination evaluating the Veteran.  Factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Thus, the Board places significant probative value on the opinion of the June 2016 VA examiner in this respect.  Furthermore, the examiner provided a complete and thorough rationale in support of her opinion and cited to medical principles.  As this opinion included an analysis of the record, it is considered probative, competent medical evidence weighing heavily against the Veteran's claim.

As such, the Board finds that service connection for a right and left knee disability is not warranted.  There is no competent evidence that the Veteran has a current disability.  Despite his complaints of knee pain, no disability has been shown in the record.   Additionally, pain is not analogous to disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted).  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As the most probative evidence of record reflects that the Veteran has not been diagnosed with a knee disability at any time during the pendency of the claim, it must be denied and no further discussion concerning in-service incurrence, nexus, or presumptive service connection is required.  See Brammer, 3 Vet. App. at 225.

To the extent that the Veteran claims that he has a knee disability, the Board finds that the diagnosis of the Veteran's knee disability is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The diagnosis of a musculoskeletal disability is not a simple question that can be determined based on mere personal observation by a lay person as it is a pathological process within the body.  As the Veteran has not demonstrated that he has expertise in medical matters, he is not competent to render a medical diagnosis in this case.  The Board finds that the medical evidence, which includes radiological findings, to be me probative in this respect.  

As such, the Board finds that a preponderance of the evidence is against the claim for service connection for a right and knee left disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim for service connection for a right knee disability is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for a left knee disability is reopened; the appeal is granted to this extent only.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


